Citation Nr: 0024278	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for aplastic anemia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served with the Alabama Army National Guard and 
was called to active duty in support of Operation Desert 
Shield/Storm from September 1990 to May 1991, serving in the 
Southwest Asia from November 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO) which 
denied service connection for aplastic anemia with symptoms 
of "tiredness," irregular heartbeats, rapid heart beat, 
headaches, stomach virus, free bleeding, aching joints, and 
chronic neck pains.  In July 2000, the veteran testified at a 
Board hearing at the RO.


REMAND

In essence, the veteran asserts that he developed aplastic 
anemia as a result of exposure to toxic substances while 
serving in Southwest Asia, including sarin gas, smoke from 
oil well fires, and pyridostigmine bromide tablets.  In 
support of his claim, he submitted a July 1997 letter from 
the Defense Department indicating that his unit was near 
Khamisiyah, Iraq, where nerve agents sarin and cycloserine 
may have been released into the air on March 10 ,1991, and as 
a result, if he was with his unit that day, he may have been 
exposed to a "very low level" of nerve agent.  

After a review of the record, the Board concludes that 
additional action by the RO is necessary, prior to further 
appellate consideration of this matter.  First, the Board 
notes that in August 1997, the veteran indicated that he was 
scheduled to attend a Gulf War Registry examination at the VA 
Medical Center (MC) in Biloxi on September 12, 1997.  The RO 
has not yet attempted to obtain a copy of this examination 
report.  See McCormick v. Gober, No. 98-48 (U.S. Vet. App. 
Aug. 18, 2000) (holding that VBA Letter 20-99-60 is a 
substantive rule which creates an enforceable duty against VA 
to obtain VA medical records in all cases prior to making a 
determination as to whether a claim is well grounded); see 
also Adjudication Procedures Manual, M21-1, Part III, para. 
5.17(d)(2) (providing that if a veteran indicates that a Gulf 
War registry examination has been conducted, the RO must 
request the examination report from the appropriate medical 
facility).  

The Board also notes that in March 2000, the veteran 
indicated that he had been receiving continuing treatment at 
the Biloxi VAMC for aplastic anemia.  These records have not 
yet been associated with the claims folder.  McCormick, 
supra; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim).  
Thus, the RO must contact the Biloxi VAMC and obtain all 
records pertinent to the veteran's claim.  

In addition, the Board notes that at his July 2000 personal 
hearing, the veteran testified that one of his treating 
physicians, Dr. Garrett Miller, had advised him that his 
aplastic anemia was secondary to exposure to toxic chemicals 
in the Persian Gulf.  The veteran emphasized that Dr. Miller 
had made notations to this effect in his medical records.  
The Board has carefully reviewed the record, but finds no 
treatment records from Dr. Miller.  It is noted that the 
veteran provided the RO with Dr. Miller's address and 
authorization to obtain treatment record from him in March 
2000, but the RO failed to request those records or advise 
the veteran to obtain them.  See McKnight v. Brown, 131 F.3d 
1483 (Fed. Cir. 1997) (When the circumstances of a case put 
VA on notice that relevant evidence may exist which would 
make the claim 'plausible,' VA has an obligation to notify a 
veteran under section 5103(a) to obtain that evidence).

Here, the Board advises the veteran that, as the record 
currently stands, it appears that his claim of service 
connection for aplastic anemia may not be well grounded.  In 
order for a claim of service connection to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In this case, aplastic anemia was not shown in active service 
or for several years thereafter and the record currently 
contains no competent medical evidence of a nexus between the 
veteran's current aplastic anemia and his active service or 
any incident therein, including exposure to toxic chemicals.  
While the veteran himself has provided his own theory on the 
etiology of his aplastic anemia, his lay testimony alone is 
not sufficient to establish a well-grounded claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  What is required is 
competent medical evidence of a link between his current 
aplastic anemia and his military service, for example, a 
letter or some indication in a treatment record from a 
physician indicating a relationship between aplastic anemia 
and the veteran's military service.  Without such evidence, 
the claim is not well grounded.  The veteran is advised that 
if he has questions or needs further clarification in this 
regard, he may contact the RO or his accredited 
representative.  

For the foregoing reasons, the case is REMANDED for the 
following action:

1.  The RO should contact the Biloxi VAMC 
and request copies of all pertinent 
treatment records pertaining to the 
veteran, including a copy of the 
September 1997 Gulf War Registry 
examination report.

2.  After securing any additional 
authorization from the veteran, the RO 
should contact Dr. Garrett Miller in 
Grove Hill, Alabama, and request copies 
of all pertinent treatment records 
pertaining to the veteran, including 
records identified by the veteran 
allegedly indicating a link between his 
current aplastic anemia and his exposure 
to toxic chemicals in service.  

3.  After the above evidence is secured 
and associated with the claims folder, 
the RO should review the claims file to 
ensure that all of the foregoing 
development has been completed.  If any 
development requested above has not been 
completed, remedial action should be 
taken.  Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, the RO should review the veteran's claim.  If the 
benefit sought on appeal is not granted, the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

